DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and arguments, filed 12/22/2021, with respect to claim 1 have been fully considered and place the application in condition for allowance.  The previous rejection of record has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed collapsible bottle is considered allowable due to the configuration of the bottle body having a defined reinforcement groove structure provided for a controlled collapsed. In particular, the bottle’s first exterior wall and second exterior wall are each intersected by a first plane that contains the axis. Additionally, the collapsible bottle has a fourth exterior wall and a fifth exterior wall that are each intersected by a second plane that contains the axis; the second plane being perpendicular to the first plane. Further, the collapsible bottle has a sixth exterior wall that is intersected by the axis. The fourth exterior wall, the fifth exterior wall, and the sixth exterior wall have a groove reinforcement structure that resists deformation of the fourth exterior wall, the fifth exterior wall, and the sixth exterior wall as the collapsible bottle deforms from the initial configuration towards the collapsed configuration. These features include the technical advantage of causing the first exterior wall to move a relatively large distance in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754